EXHIBIT 10.2

EMPLOYMENT AGREEMENT

 

    AGREEMENT made as of July 1, 2000 by and between JONES APPAREL GROUP, INC.,
a Pennsylvania corporation (the "Company"), and JACKWYN NEMEROV (the
"Executive").

W I T N E S S E T H:

 

    WHEREAS, Executive has been serving as a senior executive of the Company;
and

    WHEREAS, the Company wishes to continue to employ the Executive, and the
Executive wishes to continue employment with the Company, on the terms and
conditions hereinafter set forth.

    NOW, THEREFORE,

it is agreed as follows:



    1.   Employment. (a) During the term of this Agreement, the Company shall
employ the Executive as the President of the Company, with such responsibilities
and authority as Executive has heretofore had as President of the Company. The
Executive shall report directly to the Chief Executive Officer of the Company.
During the term of this Agreement, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
all of Executive's business time and attention to the business affairs of the
Company, and to perform such responsibilities in a professional manner.
Notwithstanding the foregoing, during the term of this Agreement, it shall not
be a violation of this Agreement for the Executive to (a) serve on civic or
charitable boards or committees; (b) deliver lectures, fulfill speaking
engagements or teach at educational institutions; (c) serve as a non-employee
member of a board of directors of a business entity which is not competitive
with the Company and as to which the Board of Directors of the Company has given
its consent; and (d) attend to personal business, so long as such activities do
not interfere with the performance of the Executive's responsibilities as a
senior executive of the Company in accordance with this Agreement.

        (b) If neither party has given a Non-extension Notice (as defined in
Section 2 hereof) prior to such date, effective July 1, 2001 Executive shall be
designated as "President and Chief Operating Officer" of the Company, with such
responsibilities and authority as Executive had immediately prior to such date
and with such additional responsibilities and authority (if any) as to which
Executive and the Chief Executive Officer of the Company may agree, with the
concurrence of the Board of Directors of the Company.

<PAGE> 2

    2.    Term. The Company shall employ the Executive for the period commencing
as of July 1, 2000 and ending as of June 30, 2003 (the "Expiration Date"), as
renewed in accordance with the following sentence (the "Term"). The Executive's
employment with the Company will continue, and this Agreement will be
automatically extended without limitation, for successive 12-month periods
commencing July 1 and ending June 30 (a "Contract Year"), unless either party to
this Agreement advises the other in writing, no later than June 30, 2001 and no
later than each June 30 thereafter, that such party does not wish to extend (a
"Non-extension Notice"). If this Agreement shall be so extended, the "Expiration
Date" shall mean the then applicable extended "Expiration Date", and the "Term"
shall mean the period commencing July 1, 2000 and ending on the then applicable
extended "Expiration Date".

    For example, (i) if by June 30, 2001, neither party has given a
Non-extension Notice to the other, the Term will be automatically extended
through June 30, 2004, and (ii) if the Term is so extended through June 30,
2004, then if by June 30, 2002, neither party has given a Non-extension Notice
to the other, the Term will be automatically extended through June 30, 2005.

    3.    Salary, Retirement Plans, Fringe Benefits and Allowances.

        (a) Throughout the Term, the Executive shall receive a salary at the
annual rate of not less than $1,000,000. The Executive's salary shall be payable
at such regular times and intervals as the Company customarily pays its senior
executives from time to time, but no less frequently than once a month.

        (b) During the Term, the Executive shall be eligible to participate in
all savings and retirement plans, practices, policies and programs to the extent
applicable generally to other senior executives of the Company.

        (c) During the Term, the Executive and/or the Executive's family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under welfare, fringe and other benefit plans, practices, policies and
programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other senior
executives of the Company.

        (d) The Executive shall be entitled to an aggregate of four (4) weeks
paid vacation during each calendar year of the Term. The Executive shall also be
entitled to the benefits of the Company's policies relating to sick leave and
holidays.

        (e) The Executive shall have all expenses reasonably incurred by
Executive on behalf of the Company reimbursed by the Company in accordance with
the Company's standard policies and practices. The Executive shall be entitled
to first class seating for air travel on Company business.

2

<PAGE> 3

        (f) The Company shall make available to the Executive all perquisites
that are made available to senior executives of the Company. Without limiting
the foregoing, the Company shall provide the Executive with a Company car and
reimbursement of related expenses on a basis consistent with past practice.

    4.    Calendar Year Bonus; Contract Year Bonus.

        (a) Executive shall participate in the Company's Executive Annual
Incentive Plan (the "Bonus Plan"), pursuant to which the Executive may be
entitled to receive annual bonus payments for each full calendar year of
employment which ends prior to the Expiration Date and throughout which the
Executive has been employed by the Company ("Calendar Year Bonus"), conditioned
upon the attainment of annual criteria and objectives established for
participants in the Bonus Plan.

        (b)(i) In addition to the Calendar Year Bonuses that the Executive may
receive pursuant to Section 4(a) hereof, the Executive shall be paid an
aggregate bonus of $3,000,000 for each full Contract Year throughout which the
Executive has been employed by the Company during the Term (the "Contract Year
Bonus"). The Contract Year Bonus shall be paid in two installments of $1,500,000
(each a "Contract Year Bonus Installment"), payable within 10 days after the
first day and the last day of each Contract Year (except that the first Contract
Year Bonus Installment for the Contract Year beginning July 1, 2000 shall be
paid within 10 days following the execution of this Agreement).

            (ii) Executive may elect to receive all or part of a Contract Year
Bonus Installment in shares ("Common Shares") of the Company's common stock (the
"Common Stock Amount"), by giving written notice of such election (a "Stock
Election Notice") to the Company no later than the July 10 immediately following
the end of a Contract Year. If such Stock Election Notice has been given, the
number of Common Shares that the Company shall deliver to the Executive shall be
equal to the Common Stock Amount divided by the average daily last sale price of
the Company's common stock on the New York Stock Exchange (adjusted for
intervening stock dividends, stock splits, recapitalizations and any other
transactions having a similar effect) during the period from the day following
the Company's receipt of the Stock Election Notice and ending on the immediately
following July 31 (the "Price Calculation Period"). A stock certificate for the
Common Shares comprising the Common Stock Amount shall be delivered to the
Executive no later than the end of the fifth business day immediately following
the end of the Price Calculation Period.

    5.     Stock Options. (a) In anticipation of the entering into of this
Agreement and as an inducement to the Executive to do so, on July 6, 2000 the
Stock Option Committee of the Board of Directors of the Company granted to
Executive an option to purchase 500,000 Common Shares on the terms and
conditions contained in stock option agreements of that date.

3

<PAGE> 4

        (b) Subject to the absolute authority of the Stock Option Committee of
the Board of Directors of the Company from time to time to grant (or not to
grant) to eligible individuals options to purchase common stock of the Company
("Options"), it is the intention of the Company and the expectation of the
Executive that while the Executive is employed hereunder, the Executive will
receive Options annually (in addition to those described in Section 5(a)
hereof), on the following terms and conditions (and any Options so granted shall
be subject to the following terms and conditions, which shall govern any
conflicts in the terms hereof with any terms and conditions in any stock option
agreement):

            (a) Target awards will be in an amount (plus or minus 25%) equal to
150% of Executive's salary;

            (b) For purposes of determining the number of shares subject to a
given Option grant, the value of such Option shall be determined using the
Black-Scholes valuation method, or another generally recognized valuation method
which is being used uniformly by the Company for its senior executives;

            (c) The exercise price per share of the Options shall be the fair
market value of the common stock on the date of grant, and the Options shall
expire on the tenth anniversary of the date of grant; and

            (d) The Options shall vest ratably on the first three anniversaries
of the date of grant; provided, however, that all Options (and all other options
to purchase Common Shares then held by the Executive) which are not then vested
shall become fully vested and immediately exercisable during the remaining
original term of the option, upon the occurrence of any of the following events
("Acceleration Events"): Executive's Retirement, death, Disability, a Change in
Control, and termination of Executive's employment by the Company without Cause
or by the Executive for Good Reason; and

            (e) The Options shall be granted on such other terms and conditions
as are generally made applicable to Options granted to the other senior
executives of the Company.

    6.    Termination of Employment.

        (a) By the Company for Cause, or by the Executive without Good Reason.
The Company may terminate the Executive's employment for Cause (as defined
herein) before the Expiration Date. If the Executive's employment is terminated
for Cause, or if Executive resigns during the Term without Good Reason (as
defined below), the Company shall pay to the Executive any unpaid salary through
the date of termination, as well as reimburse the Executive for any unpaid
reimbursable expenses incurred on behalf of the Company, and thereafter the
Company shall have no additional obligations to the Executive under this
Agreement.

4

<PAGE> 5

        (b) Death or Disability; Retirement. (i) If the Executive's employment
terminates before the Expiration Date because of Executive's death or Disability
(as defined herein), the Company shall pay Executive or Executive's duly
appointed personal representative, as the case may be, (i) any unpaid salary
through the date of death or the Disability Termination Date (as defined
herein), as well as reimbursement of any unpaid reimbursable expenses incurred
on behalf of the Company, (ii) an amount equal to Executive's monthly salary
during each of the six (6) months following Executive's death or the Disability
Termination Date, (iii) the Target Bonus for the calendar year in which
Executive dies or becomes Disabled, prorated for the portion of such year
preceding Executive's death or the Disability Termination Date, which shall be
paid not later than 120 days after the end of such year, and (iv) the Contract
Year Bonus for the Contract Year in which Executive dies or becomes Disabled,
prorated for the portion of such year preceding Executive's death or the
Disability Termination Date, which shall be paid not later than 120 days after
the end of such year. Except as set forth in this Section 6(b), the Company
shall have no additional obligations to the Executive under this Agreement in
the event of Executive's termination of employment under this Section 6(b).

            (ii) In addition to the foregoing and notwithstanding any other
agreement between the Executive and the Company, all options to purchase the
Company's common stock which were held by the Executive at the time of the
Executive's Retirement, death or the Disability Termination Date, shall become
fully exercisable and shall remain exercisable by the Executive or by the
Executive's estate or her representative, as the case may be, during the
remaining original term of the option in the case of the Executive's Retirement
or Disability, or during the 3-year period following the date of the Executive's
death.

        (c) By the Company without Cause, or by the Executive for Good Reason.
(i) The Company may terminate the Executive's employment before the Expiration
Date without Cause, and the Executive may terminate Executive's employment
before the Expiration Date for Good Reason, upon 30-days written notice to the
other party. If the Executive's employment is so terminated by the Company
without Cause, or by the Executive for Good Reason, as the case may be, the
Company shall pay and provide to the Executive (i) any unpaid salary through the
date of termination, as well as reimbursement of any unpaid reimbursable
expenses incurred on behalf of the Company, (ii) the Target Bonus for the
calendar year in which termination occurs, prorated for the portion of such year
preceding termination (payable no later than the 30th day immediately following
termination of employment), (iii) the Contract Year Bonus for the Contract Year
in which termination occurs, prorated for the portion of such year preceding
termination (payable no later than the 30th day immediately following
termination of employment), (iv) during each month of the Severance Period (as
defined below), an amount equal to the sum of (x) Executive's monthly salary at
the rate in effect immediately preceding termination and (y) one-twelfth of the
Executive's Target Bonus for the calendar year in which termination occurs, and
(z) one-twelfth of the Contract Year Bonus, (v) throughout the Severance Period,
continuation of Executive's participation (including the Company's contributions
thereto) in all benefit plans and practices in which Executive was participating
immediately preceding termination, and (vi) reimbursement to the Executive for
up to $10,000 of

5

<PAGE> 6

executive outplacement services. Except as set forth in this Subsection 6(c),
the Company shall not have any additional obligations to the Executive under
this Agreement in the event of Executive's termination of employment under this
Subsection 6(c).

        (ii) In addition to the foregoing and notwithstanding any other
agreement between the Executive and the Company, all options to purchase the
Company's common stock which were held by the Executive at the time of the
termination of the Executive's employment by the Company without Cause or by the
Executive for Good Reason (whether or not following a Change of Control), shall
become fully exercisable and shall remain exercisable for the same period
following termination as would apply if the Executive's employment had not
terminated.

        (d) Change in Control. If, following a "Change in Control" (as defined
herein) and prior to the Expiration Date, the Company terminates the Executive's
employment without Cause, or the Executive terminates employment hereunder for
Good Reason, the Company shall pay to the Executive, within 20 days following
termination, (i) any unpaid salary through the date of termination, as well as
reimbursement of any unpaid reimbursable expenses incurred on behalf of the
Company, (ii) the Target Bonus for the calendar year in which termination
occurs, prorated for the portion of such year preceding termination, (iii) the
Contract Year Bonus for the Contract Year in which termination occurs, prorated
for the portion of such year preceding termination, (iv) a lump-sum payment
equal to (x) the sum of (q) 200% of Executive's yearly salary at the rate in
effect immediately preceding termination and (r) the Contract Year Bonus,
multiplied by (y) the Severance Multiple (as defined herein), and (v) a lump-sum
equal to the Company's cost for health insurance, life insurance and retirement
benefits for the Severance Period.

        (e) Special Termination Provision. (i) Any other provision in this
Agreement notwithstanding, during the period commencing when Sidney Kimmel first
does not hold the position of Chief Executive Officer of the Company and ending
on the 90th day immediately following such event, Executive may give written
notice (an "Early Termination Notice") to the Company that she is terminating
her employment on the earlier of (x) the first anniversary of the giving of such
notice and (y) the Expiration Date (the "Early Termination Date"; the period
commencing with the giving of an Early Termination Notice and ending with the
Early Termination Date being referred to herein as the "Early Termination
Period"). At any time during the Early Termination Period, the Company may
terminate Executive's employment on not less than 60-days written notice to the
Executive.

            (ii) If the Executive's employment is so terminated by the Executive
or by the Company, as the case may be, the Company shall pay and provide to the
Executive (i) any unpaid salary through the date of termination, as well as
reimbursement of any unpaid reimbursable expenses incurred on behalf of the
Company, (ii) the Target Bonus for the calendar year in which termination
occurs, prorated for the portion of such year preceding termination (payable no
later than the 30th day immediately following termination of employment), (iii)
the Contract Year Bonus for the Contract Year in which termination occurs,
prorated for the portion of such year preceding termination (payable no later
than the 30th day immediately following

6

<PAGE> 7

termination of employment), plus, if the Severance Period ends after the
termination of employment, (iv) during each month of the Severance Period (as
defined below), an amount equal to the sum of (x) Executive's monthly salary at
the rate in effect immediately preceding termination and (y) one-twelfth of the
Executive's Target Bonus for the calendar year in which termination occurs, and
(z) one-twelfth of the Contract Year Bonus, (v) throughout the Severance Period,
continuation of Executive's participation (including the Company's contributions
thereto) in all benefit plans and practices in which Executive was participating
immediately preceding termination, and (vi) reimbursement to the Executive for
up to $10,000 of executive outplacement services. Except as set forth in this
Subsection 6(e), the Company shall not have any additional obligations to the
Executive under this Agreement in the event of Executive's termination of
employment under this Subsection 6(e).

        (f) As used herein:

            (i) the term "Cause" shall mean (v) the Executive's commission of an
act of fraud or dishonesty or a crime involving money or other property of the
Company; (w) the Executive's conviction of a felony or a plea of guilty or nolo
contendere to an indictment for a felony; (x) if, in carrying out Executive's
duties hereunder, the Executive engages in conduct which constitutes willful
misconduct or gross negligence; (y) the Executive's failure to carry out a
lawful order of the Board of Directors of the Company or its Chief Executive
Officer; or (z) a material breach by the Executive of this Agreement. Any act or
failure to act on the part of the Executive which is based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of the Company
or authorized in writing by the Chief Executive Officer of the Company, or based
upon the advice of counsel for the Company, shall not constitute Cause as used
herein. For purposes of this provision only, a breach shall be "material" if it
is demonstrably injurious to the Company, its affiliates or any of its
respective business units, financially or otherwise.

            Cause shall not exist unless and until the Company (i) has delivered
to the Executive a written Notice of Termination that specifically identifies
the events, actions, or non-actions, as applicable, that the Company believes
constitute Cause hereunder, and, in the case of termination for Cause under
clauses (x), (y) or (z) above, the Executive has been provided with an
opportunity to cure the offending conduct (if curable) within 30 days after
delivery of the written Notice of Termination, and has not so cured such conduct
(if curable), and (ii) the Executive has been provided an opportunity to be
heard (with counsel) within 30 days after delivery of the Notice of Termination;
provided, however, that in the case of termination for Cause under clauses (x),
(y), and (z) above, the date of termination shall be no earlier than 35 days
after delivery of the Notice of Termination.

            (ii) the term "Good Reason" shall mean any one of the following:

                (1) a material breach of the Company's obligations under this
Agreement, which breach has not been cured within 20 business days after the
Company's receipt of written notice from the Executive of such breach;

7

<PAGE> 8

                (2) a reduction in the Executive's then annual base salary;

                (3) the relocation of the Executive's office to a location more
than 30 miles from Executive's present office;

                (4) the failure to pay the Executive any undisputed portion of
the Executive's compensation within 15 business days after the date of receipt
of written notice that such compensation or payment is due;

                (5) the failure to continue in effect any compensation or
benefit plan in which the Executive is participating, unless either (i) an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan; or (ii) the failure to continue the
Executive's participation therein (or in such substitute or alternative plan)
does not discriminate against the Executive, both with respect to the amount of
benefits provided and the level of the Executive's participation, relative to
other similarly situated participants;

                (6) a reduction in the Executive's title and status as President
of the Company or as President and Chief Operating Officer, if Executive is so
designated, or any change in the Executive's status as reporting directly to the
Chief Executive Officer; or the assignment to the Executive of any duties
materially inconsistent with the Executive's position (including, without
limitation, status, office, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 1 of this Agreement, or
any other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose any
action not taken in bad faith and which is remedied by the Company no later than
thirty (30) days after written notice by the Executive; or

                (7) any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted in this Agreement.

            (iii) the terms "Disabled" or "Disability" shall mean the
Executive's physical or mental incapacity which renders the Executive incapable,
even with a reasonable accommodation by the Company, of performing the essential
functions of the duties required of Executive by this Agreement for one hundred
twenty (120) or more consecutive days; the term "Disability Termination Date"
shall mean the date as of which the Executive's employment with the Company is
terminated, either by the Executive or by the Company, following the suffering
of a Disability by the Executive.

            (iv) the term "Severance Period" shall mean the period commencing
with the termination of the Executive's employment and ending with the
Expiration Date, or with the Early Termination Date if termination is pursuant
to Section 6(e).

            (v) the term "Severance Multiple" shall mean 3 times.

8

<PAGE> 9

            (vi) A "Change in Control" shall have the same meaning as in the
Company's 1999 Stock Option Plan, as in effect on the date hereof.

            (vii) the term "Target Bonus" shall mean 75% of Executive's annual
salary for any given year during the Term.

            (viii) the term "Retirement" shall mean voluntary retirement by the
Executive after attaining age 55 with 10 years of service with the Company, or,
if the Executive has not attained age 55 and/or has less than 10 years of
service with the Company, the Company determines that circumstances exist that
warrant the granting of Retirement status.

            (g) The Executive shall have no obligation to seek other employment
or otherwise mitigate the Company's obligations to make payments under this
Section 6, and the Company's obligations shall not be reduced by the amount, if
any, of other compensation or income earned or received by the Executive after
the effective date of Executive's termination.

    7.    Effect of Section 280G of the Internal Revenue Code.

        (a) Notwithstanding any other provision of this Agreement to the
contrary, and except as provided in Section 7(b), to the extent that any payment
or distribution of any type to or for the benefit of the Executive by the
Company (or by any affiliate of the Company, any person or entity who acquires
ownership or effective control of the Company or ownership of a substantial
portion of the Company's assets (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), and the regulations
thereunder), or any affiliate of such person or entity, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Total Payments"), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the "Excise Tax"), then the Total
Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Executive received the entire
amount of such Total Payments. Unless the Executive shall have given prior
written notice specifying a different order to the Company to effectuate the
foregoing, the Company shall reduce or eliminate the Total Payments, by first
reducing or eliminating the portion of the Total Payments which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as defined herein). Any notice given by
the Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive's
rights and entitlements to any benefits or compensation.

        (b) The determination of whether the Total Payments shall be reduced as
provided in this Section 7 and the amount of such reduction shall be made at the
Company's expense by an accounting firm selected by the Company from among its
independent auditors and the five

9

<PAGE> 10

(5) largest accounting firms (an "Eligible Accounting Firm") in the United
States (the "Accounting Firm"). The Accounting Firm shall provide its
determination (the "Determination"), together with detailed supporting
calculations and documentation to the Company and the Executive within ten (10)
days of the last day of Executive's employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Total Payments, it shall furnish the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
any such payments and, absent manifest error, such Determination shall be
binding, final and conclusive upon the Company and the Executive. If the
Accounting Firm determines that an Excise Tax would be payable, the Executive
shall have the right to accept the Determination of the Accounting Firm as to
the extent of the reduction, if any, pursuant to this Section 7, or to have such
Determination reviewed by another Eligible Accounting Firm selected by the
Executive, at the expense of the Company, in which case the determination of
such second accounting firm shall be binding, final and conclusive upon the
Company and Executive.

    8.    Company Property. Any trade name or mark, program, discovery, process,
design, invention or improvement which the Executive makes or develops, which
relates, directly or indirectly, to the business of the Company or its
affiliates, or Executive's employment by the Company, shall be considered as
"made for hire" and shall belong to the Company and shall be promptly disclosed
to the Company. During the Executive's employment and thereafter, the Executive
shall, without additional compensation, execute and deliver to or as requested
by the Company, any instruments of transfer and take such other action as the
Company may reasonably request to carry out the provisions hereof, including
filing, at the Company's sole expense, trademark, patent or copyright
applications for any trade name or mark, invention or writing covered hereby and
assigning such applications to the Company.

    9.    Confidential Information. The Executive shall not, either during the
term of Executive's employment by the Company or thereafter, disclose to anyone
or use (except, in each case, in the performance of Executive's responsibilities
hereunder and in the regular course of the Company's business), any information
acquired by the Executive in connection with or during the period of Executive's
employment by the Company, with respect to any confidential, proprietary or
secret aspect of the affairs of the Company or any of its affiliates, including
but not limited to the requirements and terms of dealings with existing or
potential licensors, licensees, designers, suppliers and customers and methods
of doing business, all of which the Executive acknowledges are confidential and
proprietary to the Company, and any of its affiliates, as the case may be.

    10.    Competition; Recruitment; Non-Disparagement.

        (a) The Executive shall not, at any time during Executive's employment
by the Company and during the Severance Period (provided that the Company is
making the payments to Executive which may be required hereby during such
Severance Period) (the "Non-Compete Period") and under the following
circumstances, engage or become interested (as an owner, stockholder, partner,
director, officer, employee, consultant or otherwise) in any business which

10

<PAGE> 11

then competes, directly or indirectly, with the business then conducted by the
Company or any of its subsidiaries or affiliates. The ownership of less than 5%
of the stock of a publicly owned company which competes with the Company, any of
its subsidiaries or affiliates, in and of itself, shall not be considered a
violation of the provisions of this Section 10.

        (b) The Executive shall not, at any time during Executive's employment
by the Company and thereafter until the second anniversary of the expiration of
the Non-Compete Period, recruit, solicit for employment, hire or engage, or
assist any person or entity in recruiting, soliciting for employment, hiring or
engaging, any employee or consultant of the Company, any of its subsidiaries or
affiliates, or any person who was an employee or consultant of the Company, any
of its subsidiaries or affiliates within one year before the termination of the
Executive's employment.

        (c) For the longer of any period applicable under this Section 10 or a
period of three years immediately following the date of termination, (i) the
Company, and its respective affiliates and employees shall not disparage the
Executive, and (ii) the Executive shall not disparage the Company, or its
respective affiliates and employees.

        (d) The Executive acknowledges that these provisions are necessary for
the protection of the Company, and its subsidiaries and affiliates and are not
unreasonable, because the Executive would be able to recruit and hire personnel
other than employees of the Company, and any of their subsidiaries and
affiliates. The Executive further agrees that a breach of Section 8, 9 or 10 of
this Agreement shall result in the immediate cessation of any payments pursuant
to this Section 10 and Section 6 hereof, if applicable. The duration and the
scope of these restrictions on the Executive's activities are divisible, so that
if any provision of this Section 10 is held or deemed to be invalid, that
provision shall be automatically modified to the extent necessary to make it
valid.

    11.    Notices. Any notice or other communication to the Company or to the
Executive under this Agreement shall be in writing and shall be considered given
when mailed by certified mail, return receipt requested, to such party at
Executive's address below, or to the Company at 1411 Broadway, New York, New
York 10018, Attention: General Counsel (or at such other address as such party
may specify by written notice to the other party).

    12.    Successors; Binding Agreement.

        (a) Company's Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company, except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the business or assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the business or assets of the Company and such assignee or
transferee assumes all of the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. The Company will require any such

11

<PAGE> 12

successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, "Company"
shall mean the Company as hereinbefore defined and any successor to its business
or assets as aforesaid, which executes and delivers the agreement provided for
in this Section 12 or which otherwise becomes bound by all the terms and
provisions of this Agreement or by operation of law.

        (b) Executive's Successors. This Agreement shall not be assignable by
the Executive. This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Upon the Executive's death, all amounts to which
Executive is entitled hereunder, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, if there be no such designee, to the Executive's
estate.

    13.    Indemnification. The Company shall indemnify Executive and hold the
Executive harmless, to the maximum extent permitted by applicable law, from and
against all claims, actions, suits, proceedings, loss, damage, liability, costs,
charges and expenses, including reasonable attorneys' fees and costs arising in
connection with the Executive's performance of Executive's duties hereunder or
Executive's status as an employee, officer, director or agent of the Company or
its affiliates, in accordance with the Company's indemnity policies for its
senior executives.

    14.    Interest on Late Payments. "Undisputed Late Obligations" shall bear
interest beginning on the Due Date until paid in full at an annual rate of one
percent (1.0%) plus the prime rate as declared from time to time by The Chase
Manhattan Bank. For purposes hereof, "Undisputed Late Obligations" shall mean
any obligation which remains unpaid 5 days after written notice thereof is
delivered to the other party in accordance with Section 11 (the "Due Date") for
money under this Agreement owing from one party to another, which obligation (i)
is not subject to any bona fide dispute or (ii) has been adjudicated by an
arbitration panel or court of competent jurisdiction to be due and payable.

    15.    Arbitration. Except as otherwise provided herein, all controversies,
claims or disputes arising out of or related to this Agreement shall be settled
under the rules of the American Arbitration Association then in effect in the
State of New York, as the sole and exclusive remedy of either party, and
judgment upon such award rendered by the arbitrator(s) may be entered in any
court of competent jurisdiction.

    16.    Attorneys' Fees. The Company shall reimburse the Executive (or the
Executive shall reimburse the Company) for all reasonable costs, including
without limitation reasonable attorneys' fees, of the Executive or the Company,
as the case may be, in any dispute, arbitration or proceeding arising under this
Agreement (collectively, a "Proceeding"), so long as the Executive or the
Company, as the case may be, "prevails in substantial part" with respect to
Executive's or the Company's claims or defenses in such Proceeding. For purposes
hereof, the

12

<PAGE> 13

Executive shall be deemed to have "prevailed in substantial part" if (i) the
Executive is the party originally demanding a Proceeding, and the arbitrator(s)
shall have awarded the Executive at least 75% of the amount originally demanded
by the Executive, or (ii) the Company is the party originally demanding a
Proceeding, and the arbitrator(s) shall have denied the Company the relief
originally requested. The Company shall be deemed to have "prevailed in
substantial part" if the Executive is the party originally demanding a
Proceeding and the arbitrator(s) shall have awarded the Executive less than 25%
of the amount originally demanded by the Executive.

    17.    Miscellaneous.

        (a) Given that a breach of the provisions of this Agreement would injure
the Company irreparably, the Company may, in addition to its other remedies,
obtain an injunction or other comparable relief restraining any violation of
this Agreement, and no bond, security or other undertaking shall be required of
the Company in connection therewith.

        (b) The provisions of this Agreement are separable, and if any provision
of this Agreement is invalid or unenforceable, the remaining provisions shall
continue in full force and effect.

        (c) This Agreement constitutes the entire understanding and agreement
between the parties, supersedes all other existing agreements between them and
cannot be amended, unless such amendment is in writing and signed by both
parties to this Agreement.

        (d) This Agreement shall be governed by and construed in accordance with
the laws of the State of New York (other than its choice of laws rules), where
it has been entered and where it is to be performed. The parties hereto consent
to the exclusive jurisdiction of any federal or state court in the State of New
York to resolve any dispute arising under this Agreement or otherwise.

        (e) The headings in this Agreement are solely for convenience of
reference and shall not affect its interpretation.

        (f) The failure of either party to insist on strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. For any waiver of a provision of
this Agreement to be effective, it must be in writing and signed by the party
against whom the waiver is claimed.

        (g) The obligations of the Executive and the Company hereunder shall
survive the termination of the term of this Agreement and the Executive's
employment hereunder, to the extent necessary to give full effect to the
provisions of this Agreement.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed as

13

<PAGE> 14

of the date first above written.

JONES APPAREL GROUP, INC.

By: /s/ Sidney Kimmel
     Chairman and Chief Executive Officer

     /s/ Jackwyn Nemerov
     Executive

14